7 F.3d 233
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jane R. LAUGHLIN, Plaintiff-Appellant,v.J.C. PENNEY LIFE INSURANCE COMPANY, Defendant-Appellee.
No. 92-6443.
United States Court of Appeals, Sixth Circuit.
Aug. 27, 1993.

Before:  JONES and NORRIS, Circuit Judges, and JARVIS, District Judge.*
PER CURIAM.


1
Plaintiff, Jane R. Laughlin, appeals from an order of the district court granting summary judgment to defendant, J.C. Penney Life Insurance Company, in her lawsuit claiming insurance benefits.


2
Having carefully considered the record upon appeal, and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendant, since the court correctly concluded that plaintiff's husband was not a passenger in an airplane operated by a common carrier.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in Part 2 of its Memorandum Opinion and Order filed on September 30, 1992.



*
 The Honorable James H. Jarvis, II, United States Chief District Judge for the Eastern District of Tennessee, sitting by designation